Name: 86/58/EEC: Commission Decision of 12 February 1986 amending Decision 73/425/EEC of 31 October 1973 on the Advisory Committee on Raw Tobacco
 Type: Decision
 Subject Matter: EU institutions and European civil service;  plant product
 Date Published: 1986-03-11

 Avis juridique important|31986D005886/58/EEC: Commission Decision of 12 February 1986 amending Decision 73/425/EEC of 31 October 1973 on the Advisory Committee on Raw Tobacco Official Journal L 068 , 11/03/1986 P. 0021 - 0021*****COMMISSION DECISION of 12 February 1986 amending Decision 73/425/EEC of 31 October 1973 on the Advisory Committee on Raw Tobacco (86/58/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, as a result of enlargement, in order to maintain a balanced regional representation in the Joint Working Party set up under the Advisory Committee on Raw Tobacco, pursuant to Commission Decision 73/425/EEC (1), as last amended by Decision 83/77/EEC (2), the number of members of the Working Party and the number of seats allocated to public undertakings should be increased, HAS DECIDED AS FOLLOWS: Article 1 Article 3 of Commission Decision 73/425/EEC on the Advisory Committee on Raw Tobacco is hereby replaced by the following: 'Article 3 1. The Committee shall consist of 40 members. 2. Seats on the Commmittee shall be apportioned as follows: - 20 to representatives of raw tobacco producers and of producers' cooperatives, of which at least one seat to be allocated to cooperatives, - four to representatives of the tobacco trade, - seven to representatives of the tobacco industry of which four seats to be allocated to public undertakings, - six to representatives of agricultural workers and of workers in the tobacco industry, - three to consumers' representatives.' Article 2 Article 5 (1) of Commission Decision 73/425/EEC on the Advisory Committee on Raw Tobacco is hereby replaced by the following: 'Article 5 1. There shall be set up under the auspices of the Committee a Joint Working Party consisting of eight producers' representatives and eight representatives of the tobacco trade and the tobacco industry, appointed by the Commission on proposals from the trade organizations concerned in accordance with the procedure laid down in Article 4. Members of the Working Party need not be members of the Committee. The trade and industry representatives shall be as follows: - two representatives of the raw tobacco trade, - six representatives of the tobacco industry, of whom three shall represent public undertakings.' Article 3 This Decision shall enter into force on 12 February 1986. Done at Brussels, 12 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 355, 24. 12. 1973, p. 50. (2) OJ No L 51, 24. 2. 1983, p. 34.